Citation Nr: 1338392	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  10-24 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee degenerative arthritis.  

2.  Entitlement to a rating in excess of 10 percent for residuals of left medial meniscectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to October 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In April 2012, the Veteran testified before the undersigned Veterans Law Judge via videoconference; a transcript of the hearing is of record.  In connection with the hearing, the Veteran submitted additional evidence, along with a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2013).

The Board has reviewed the contents of the Veteran's Virtual VA file and found that it contains additional medical evidence that was not considered by the RO in the April 2010 statement of the case (SOC).  While the Veteran has not filed a waiver regarding this evidence, as these claims are being remanded, the Agency of Original Jurisdiction (AOJ) will have the opportunity to consider this evidence on remand.  

In connection with his April 2012 hearing, the Veteran submitted a June 2011 letter from his VA physician in which he stated, "It is my opinion that due to your multiple service connected medical problems and co-morbidities that you are unemployable."  During the hearing the Veteran, via his representative, asserted that he was unemployable due to all of his disabilities together, including the knees.  

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  

In making the decision to refer the TDIU claim to the AOJ for appropriate action, the Board has considered the decision of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki.  In that case, the Court held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In VAOPGCPREC 6-96 it was also noted that if the Veteran asserts entitlement to a TDIU rating based in whole or in part on other service-connected disabilities which were not the subject of the appealed RO decision, the Board would lack jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. § 19.13(a).  VAOPGCPREC 6-96 (August 16, 1996).   The June 2011 letter from the VA physician and the April 2012 hearing testimony indicate that the Veteran is unemployable due to his multiple disabilities, considered together.  In addition to his right and left knee disabilities, he is also service-connected for a right arm disability.  Therefore, in light of Rice, VAOPGCPREC 6-96, and the assertion of entitlement to a TDIU based, at least in part, on a service-connected disability which is not presently before the Board for consideration, the Board finds that the appropriate action is to refer, rather than remand, the claim for a TDIU to the AOJ.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain outstanding records and to afford the Veteran a new VA examination to evaluate the current severity of his service-connected right and left knee disabilities.  

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his knees.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for:  (1) treatment records from the Miami VA Medical Center (VAMC), dated between August 2008 and January 2011 and since January 2011; (2) treatment records from the Tampa VAMC, dated since December 2007; (3) treatment records from the Orlando VAMC, dated between December 2008 and November 2012; (4) treatment records from a pain clinic in Miami (as referenced during the March 2009 VA examination report), if not included in the treatment records from the Miami VAMC; (5) emergency room records regarding a fall and wrist fracture, dated in September 2012; and (6) treatment records from the Veteran's surgeon, Dr. B., as identified during the April 2012 hearing, if not included in the VA treatment records obtained.  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  Associate with the paper claims file or Virtual VA e-folder all pieces of evidence relied on in the October 2013 rating decision that are not associated with the claims file or Virtual VA e-folder, to include an October 2012 letter from the Veteran.  

3.  After all available records have been associated with the claims file or Virtual VA e-folder, arrange for the Veteran to undergo VA examination to evaluate the service-connected right and left knee disabilities.    

In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should conduct range of motion testing of each knee (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in either knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe.

In addition, the examiner should comment upon whether the Veteran's right or left knee disability results in marked interference with employment (i.e., beyond that contemplated in the assigned rating).  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record, to include all evidence associated with the claims file and Virtual VA e-folder since April 2010.  If any benefit sought remains denied the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


